In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-701V
                                    Filed: January 26, 2015

*************************
SUSAN SUDMAN                                      *
                                                  *
                                                  *
                         Petitioner,              *       Damages Decision Based on Proffer;
                                                  *       Influenza Vaccine; Shoulder Injury
v.                                                *       Related to Vaccine Administration
                                                  *       (“SIRVA”); Special Processing Unit
                                                  *       (“SPU”)
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                    Respondent.                   *
*************************
Amber D. Wilson, Maglio Christopher and Toale, PA, Washington, DC for petitioner.
Lisa A. Watts, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

      On August 4, 2014, Susan Sudman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 (the
“Vaccine Act” or “Program”). The petition alleges that as a result of an influenza (“flu”)
vaccination on November 19, 2013, petitioner suffered a shoulder injury related to
vaccine administration (“SIRVA”). Petition at 1-2. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

      On November 20, 2014, I issued a ruling on entitlement, finding petitioner entitled
to compensation. On January 23, 2015, respondent filed a proffer on award of
compensation (“Proffer”) detailing compensation for petitioner’s pain and suffering and


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with
Vaccine Rule 18(b), petitioners have 14 days to identify and move to delete medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
past un-reimbursable expenses. According to respondent’s Proffer, petitioner agrees to
the proposed award of compensation.

     Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $163, 111.17 in the form of a check payable to petitioner.

      This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3


IT IS SO ORDERED.
                                                                s/Denise K. Vowell
                                                                Denise K. Vowell
                                                                Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                        OFFICE OF SPECIAL MASTERS
________________________________________
SUSAN SUDMAN,                            )
                                         ) ECF
                        Petitioner,      )
                                         )
            v.                           ) No. 14-701V
                                         ) Chief Special Master
SECRETARY OF HEALTH AND HUMAN            ) Denise K. Vowell
SERVICES,                                )
                                         )
                        Respondent.      )
                                         )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I. Items of Compensation

       A.      Life Care Items

       Respondent proffers that, based on the evidence of record, petitioner is unlikely to incur

un-reimbursable future medical expenses as a result of her vaccine-related injury. See 42 U.S.C.

§ 300aa-15(a)(1)(A). Petitioner agrees.

       B.      Lost Earnings

       Respondent proffers that based upon the evidence of record, petitioner’s vaccine-related

injury has not impacted her earnings capacity. Thus, an award of lost earnings under 42 U.S.C.

§ 300aa-15(a)(3)(A) is not appropriate in this case. Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $160,000.00 in actual and

projected pain and suffering. See 42 U.S.C. § 300aa-15(a)(4), (f)(4)(A). Petitioner agrees.




                                                1
       D.      Past Un-reimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past un-reimbursable

expenses related to her vaccine-related injury. 42 U.S.C. § 300aa-15(a)(1)(B). Respondent

proffers that petitioner should be awarded past un-reimbursable expenses in the amount of

$3,111.17. Petitioner agrees.

       E.      Medicaid Lien

       Petitioner represents that there are no Medicaid liens outstanding against her as a result of

her vaccine-related injury.

II. Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Special Master’s decision

and the Court’s judgment award the following: 1

            A. A lump sum payment of $163,111.17, representing petitioner’s pain and

                suffering ($160,000.00), and past un-reimbursable expenses ($3,111.17) in the

                form of a check payable to petitioner.

               1.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III. Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to petitioner for past lost earnings, pain
               and suffering, and past un-reimbursable expenses:                    $163,111.17



       1
          Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
pain and suffering.

                                                  2
                           Respectfully submitted,

                           JOYCE R. BRANDA
                           Acting Assistant Attorney General

                           RUPA BHATTACHARYYA
                           Director
                           Torts Branch, Civil Division

                           VINCENT J. MATANOSKI
                           Deputy Director
                           Torts Branch, Civil Division

                           MICHAEL P. MILMOE
                           Senior Trial Counsel
                           Torts Branch, Civil Division

                           s/Lisa A. Watts
                           LISA A. WATTS
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Telephone: (202) 616-4099

Dated: January 23, 2015.




                              3